DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is in response to an amendment filed 1/5/2021.
Claims 13-23 are pending.  
The instant application claims priority to U.S application 15/295,591 filed 10/17/2016 which is now U.S. patent 10.301,649 which claims priority to U.S. application 14/234,413 filed 7/14/2014, now U.S. patent 9,469,851 is a 371 of PCT/US12/47999 filed 7/24/12 which claims priority to 61/511,319 filed 7/25/11. The claimed sequences are found in provisional application 61/511,319 in figure 1.  

Response to amendments
An information disclosure statement filed 5/17/19 has been identified and the documents considered.  The corresponding signed and initialed PTO Form 1449 has been mailed with this action.  The documents listed as Search Reports have been considered but has been crossed off the 1449 so that it will not appear on the face of any patent issuing from the instant application.  

Specification
Applicants’ amendments are sufficient to overcome the objections to the specification.  

Claim Rejections - 35 USC § 112, first paragraph 
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

directly administering to the cell a rAAV comprising a DNA sequence encoding a DUX4 miRNA with an antisense guide strand consisting of the nucleotide sequence of one of SEQ ID NO: 8482, SEQ ID NO: 8372, SEQ ID NO: 8371, SEQ ID NO: 8370, SEQ ID NO: 8367, SEQ ID NO: 8366, SEQ ID NO: 8365, SEQ ID NO: 8219, SEQ ID NO: 8218, SEQ ID NO: 8152, SEQ ID NO: 8147, SEQ ID NO: 8145, SEQ ID NO: 7397, SEQ ID NO: 7396, SEQ ID NO: 7395, SEQ ID NO: 7108, SEQ ID NO: 7107, SEQ ID NO: 7106, SEQ ID NO: 6633, SEQ ID NO: 6631, SEQ ID NO: 6622, SEQ ID NO: 6619, SEQ ID NO: 6609, SEQ ID NO: 6608, SEQ ID NO: 6568, SEQ ID NO: 6561 or SEQ ID NO: 6560 wherein the DUX4 miRNA inhibits the DUX4 in the cell and in the subject treats the facioscapulohumeral muscular dystrophy, does not reasonably provide enablement for any other embodiment. The specification does not enable any person skilled in the art to which it art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. Applicants have not addressed the underlined issue above. There is no evidence that other than direct administration to a cell will lead to delivery to and therefore expression of critical elements using viral vectors. 
The test of enablement is whether one skilled in the art could make and use the claimed invention from the disclosures in the patent coupled with information known in the art without undue experimentation (United States v. Telectronics, Inc., 8 USPQ2d 1217 (Fed. Cir. 1988)). Whether undue experimentation is required is not based on a single factor but is rather a conclusion reached by weighing many factors (See Ex parte Forman, 230 USPQ 546 (Bd. Pat. re Wands, 8USPQ2d 1400 (Fed. Cir. 1988); these factors include the following:
1) Nature of invention.  The instant claims are drawn to a method of inhibiting DUX4 expression in a gene by delivering a rAAV with a DNA encoding an mRNA with a miRNA guide strand identified in the specification. The inhibition in a subject is used to treat facioscapulohumeral muscular dystrophy in a mammal comprising thereof. 
2) Scope of the invention.  The scope of the invention is fairly limited in the materials used to inhibit DUX4 expression. However, the method of treatment is quite broad in that the method recited in the claims is drawn to treating any subject or cell by any mode of delivery.
3) Number of working examples and guidance.  The invention is based upon the observation that D4Z4 contractions cause epigenic changes that permit expression of genes with myopathic potential. A D4Z4 localized ORF was identified called DUX4. It has emerged as a target for FSHD therapy. Applicants thus propose inhibiting expression of DUX4 to treat facioscapulohumeral muscular dystrophy. To illustrate this principal, applicants artificially produce two miRNA directed against DUX4 (example 1) DUX4 expressing cell that received in vitro miDux4.405 and miDux4.1156 encoding vectors as well as AAV expressing vectors thereof (examples 2-4). The miDux4 vectors reduced Dux4 protein levels. To demonstrate in vivo efficacy, applicants treated C57BF/6 mice by injection into the tibialis anterior muscle of Dux4 +/- Dux4 miRNA. The Dux4 miRNA treated mice avoided muscle toxicity(example 5), caspase-3 positive lesions and grip strength deficits (examples 6 and 7).
4) State of the art and Unpredictability of the art.  Facioscapulohumeral muscular dystrophy is a complex autosomal dominant disorder characterized by progressive and asymmetric weakness of facial, shoulder and limb muscles. FSHD is related to misexpression of 
A myotube is a multinucleated cell with a common cytoplasm in which individual nuclei can independently activate gene expression. In a facioscapulohumeral muscular dystrophy (FSHD) myotube, the DUX4 gene is activated in one given nucleus ➀. The DUX4 gene is then transcribed into an mRNA that terminates at the polyadenylation site located in the pLAM region. The mRNA is translocated into the cytoplasm domain close to the activated nucleus and it is translated, yielding several molecules of DUX4 protein ➁. The DUX4 protein that carries a nuclear localization signal (NLS) could diffuse in the cytoplasm, and be transported into several neighbouring nuclei. 

The art has attempted to develop therapies against genetic disorders using vectors to deliver replacement genes as well as inhibitors to subjects. The art has demonstrated through numerous publications, delivery of nucleic acid vectors in vivo is highly unpredictable for successful human therapy. At issue in general are organ barriers, failure to persist, side-effects in other organs, T-cell responses, virus neutralizing antibodies, humoral immunity, normal tropism of the vector to other organs and more. The challenge is to maintain the efficiency of delivery and expression while minimizing any pathogenicity of the virus from which the vector was derived. The inability to develop an adequate means of overcoming obstacles such as humoral; responses and refractory cells limits the successful means by which the nucleic acid can be administered. The art has demonstrated that this task has not been accomplished to date with all evidence limiting the treatment of with viral vector administration as recited. Intravenous administration does not work due to viral clearance, toxicity of non-target tissues, immune responses, organ barriers and inefficient delivery to the target site. Gene delivery has been a persistent problem for gene therapy protocols and the route of delivery itself presents an obstacle to be overcome for the application of the vector therapeutically. The prior art as cited above as well as applicants arguments and references do not demonstrate that these obstacles have been overcome.  For example, Fumoto et al details these obstacles wherein direct injection generally is to date the best procedure (see especially, page 11). When considering gene therapy for muscle, the same concerns are identified (see e.g. Ferreria, bridling ¶page 180-181).  The complexity of understanding the biological response of the target organism, subject and vector are complicated but best handled by direct administration. 
Secondly, there is the lack of adequate correlation with the animal models. For FSHD, firstly, there has been substantial challenge in building an FSHD model (see Zhang et al, see page 3184, col 1). New models are only now being developed. But, in general, it is not clear that reliance on experimental models accurately reflects the relative superiority or efficacy of the claimed therapeutic strategy and applicants present no disclosed or art recognized nexus between the xenograft and nude mice experimental models and the human disease state.
The issue of ‘correlation’ is related to the issue of the presence or absence of working examples. ‘Correlation’ as used herein refers to the relationship between in vitro or in vivo animal model assays and a disclosed or a claimed method of use. An in vitro or in vivo animal model example in the specification, in effect, constitutes a ‘working example’ if that example ‘correlates’ with a disclosed or claimed method invention. If there is no correlation, then the examples do not constitute ‘working examples’.
The “predictability or lack thereof” in the art refers to the ability of one skilled in the art to extrapolate the disclosed or known results to the claimed invention. If one skilled in the art can readily anticipate the effect of a change within the subject matter to which the claimed invention pertains, then there is predictability in the art. On the other hand, if one skilled in the art cannot readily anticipate the effect of a change within the subject matter to which that claimed invention pertains, then there is lack of predictability in the art. Accordingly, what is known in the art provides evidence as to the question of predictability M.P.E.P. § 2164.03.

The results from comparing results in humans and in animals demonstrates that there is little correlation between the two (Shanks, 2009, pages 6 and 7). 
As you can see there is little correlation between animal and human data. In some cases human bioavailability is high when bioavailability in dogs is high but in other cases dogs and humans vary considerably. The patterns exhibited by both are what are frequently referred to as a shotgun pattern; meaning that if one fired a shotgun full of bird shot at a target one would see the same pattern. No precision and no accuracy. The pattern is also referred to as a scattergram, meaning that the pattern is what one would expect from random associations.

Howard Jacob notes that rats and humans are 90% identical at the genetic level. However, the majority of the drugs shown to be safe in animals end up failing
in clinical trials. "There is only 10% predictive power, since 90% of drugs fail in the human trials" in the traditional toxicology tests involving rats. Conversely, some lead compounds may be eliminated due to their toxicity in rats or dogs, but might actually have an acceptable risk profile in humans [39]. (Emphasis added.)
  
5) Amount of Experimentation Required. The claims have been evaluated in light of the art at the time of filing and found not to be commensurate in scope with the specification. MPEP 2164.05 teaches, “However, the examiner should carefully compare the steps, materials, and conditions used in the experiments of the declaration with those disclosed in the application to make sure that they are commensurate in scope; i.e., that the experiments used the guidance in the specification as filed and what was well known to one of skill in the art. Such a showing also must be commensurate with the scope of the claimed invention, i.e., must bear a reasonable correlation to the scope of the claimed invention. There are several issues with the claims. First, the base claims are drawn to a large set of conditions as to subjects, cell location and mode of delivery. Claim 13 requires inhibiting expression of DUX4 in cells which encompasses those in vivo and in vitro. Applicants have demonstrated that these methods work at a technical level. However, the only enabled use for such steps in vivo is to treat FSHD. While applicants demonstrate that DUX4 expression can be inhibited by miDUX4 introduction, there is no nexus between the inhibition of the expression of DUX4 and treatment of FSHD. The results in the experiment cannot be said to be predictive of results in humans. While the results presented in the art do not necessarily preclude Applicant's hypothesis, they certainly fail to support it. Consequently, the prior art (and post-filing art) when combined with the lack of any disclosed direct experimental test of Applicant's hypothesis, shows that one of skill in the art at the time the invention was made would have had no basis to reasonably predict or conclude the claimed invention would succeed. There is no evidence that the specification offers a solution to the problem set forth in the specification. Though not controlling, the lack of working examples, is, nevertheless, a factor to be considered in a case involving both physiological activity and an undeveloped art. When a patent applicant chooses to forego exemplification and bases utility on broad terminology and general allegations, he runs the risk that unless one with ordinary skill in the art would accept the allegations as obviously valid and correct, the PTO may, properly, ask for evidence to substantiate them. Ex parte Sudilovsky, 21 USPQ2d 1702, 1705 (BPAI 1991); In re Novak, 134 USPA 335 (CCPA 1962); In re Fouche, 169 USPQ 429 (CCPA 1971)
		 Secondly, the claims simply require administration. However, as set forth above, this is a highly unpredictable stage of the art. It is not demonstrated that any mode of administration with any serotype of AAV will lead to adequate delivery of the desired product to the “target tissue”.  Hence, it is the art acknowledged lack of correlation in combination with the complexity of this art and the scope of the steps that makes the lack of relevant correlation important. The amount of guidance needed to enable the invention is related to the amount of knowledge in the art as well as the predictability in the art. The more that is known in the prior art about the nature of the invention, how to make and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the specification. In contrast, if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as how to make and use the invention in order for it to be enabling. In this case, the art is immature and more generically the physiological arts are recognized as unpredictable (see MPEP 2164.03).  In this case, applicants propose a large genus of patients to receive a genus of nucleic acids wherein the mode of treatment is not specified and the target treatments are unpredictable.  When a patent applicant chooses to forego exemplification and bases utility on broad terminology and general allegations, he runs the risk that unless one with ordinary skill in the art would accept the allegations as obviously valid and correct, the examiner may, properly, ask for evidence to substantiate them. Ex parte Sudilovsky, 2 1 USPQ2d 1702, 1705 (BPAI 1991); In re Novak, 134 USPA 335 (CCPA 1962); In re Fouche, 169 USPQ 429 (CCPA 1971).  
There is no evidence that the specification offers a solution to the problem set forth in the specification. Though not controlling, the lack of working examples, is, nevertheless, a factor to be considered in a case involving both physiological activity and an undeveloped art. When a patent applicant chooses to forego exemplification and bases utility on broad terminology and general allegations, he runs the risk that unless one with ordinary skill in the art would accept the allegations as obviously valid and correct, the PTO may, properly, ask for evidence to substantiate them. Ex parte Sudilovsky, 21 USPQ2d 1702, 1705 (BPAI 1991); In re Novak, 134 USPA 335 (CCPA 1962); In re Fouche, 169 USPQ 429 (CCPA 1971)    It has been established by legal decision that a patent is not a hunting license. It is not a reward for the search, but compensation for its successful conclusion. Tossing out the germ of an idea does not constitute an enabling disclosure. While every aspect of a generic claim need not have been carried out by an inventor, or exemplified in the specification, reasonable detail must be provided in order to enable the skilled artisan to understand and carry out the invention. It is true that a specification need not disclose what is well known in the art. However, that general, oft-repeated statement is merely a rule of supplementation, not a substitute for a basic enabling disclosure. It means that the omission of minor details does not cause a specification to fail to meet the enablement requirement under 35 USC 112, first paragraph. When there is no disclosure of the specific starting materials or conditions under which the process can be carried out, there is a failure to meet the enablement requirement. See Genentech Inc. v. Novo Nordisk A/S, 42 USPQ2d 1001, 1005 (Fed. Cir. 1997) 
Hence, since the evidence is lacking, it cannot be said that the predictability of the invention in its full breadth has been demonstrated. Given the lack of guidance in the specification, the large and diverse group of treatments recited and the highly unpredictable nature of the art, it is concluded that a person of skill in the art would have had to conduct undue experimentation in order to practice the claimed invention.

Double Patenting
A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..."  (Emphasis added).  Thus, the term "same invention," in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 13-23 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1, 5-7, 9-18, 29 and 30 of copending Application No 16/651,814 and claims 1, 5-7 and 9-18 of copending Application 16/089,860. Applicants request that the rejection be held in abeyance is acknowledged. However, the rejection stands until a terminal disclaimer is filed and/or the instant claims are found allowable. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are drawn to use of rAAV encoding the DUX4 miRNA sequences set forth in the claims. The claims overlap in scope if not directly, indirectly, wherein the methods are similarly directed at inhibiting DUX4 and/or to treat facioscapulohumeral muscular dystrophy. For these reasons, the following copending applications are related to one another.  
Additionally, if a patent resulting from the instant claims was issued and transferred to an assignee different from the assignee holding a patent from copending Application No. 16/651,814 and 16/089,860, then two different assignees would hold a patent to the claimed invention of copending Application No. 16/651,814 and 16/089,860, and thus improperly there would be possible harassment by multiple assignees.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.  

Claims 13-17 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-4 of U.S. patent 9,469,851. Applicants request that the rejection be held in abeyance is acknowledged. However, the rejection stands until a terminal disclaimer is filed. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims use a DNA that comprises DUX4 miRNA antisense sequence wherein those sequences are parts of SEQ ID NO:1 and 2. Standing alone, the cells do not adequately disclose the bounds of the invention. In looking at the specification, the smaller sequences define the binding domains used in the context of SEQ ID NO:1 and 2. The relatedness of the two sequences are set forth. 
Additionally, if a patent resulting from the instant claims was issued and transferred to an assignee different from the assignee holding a patent from U.S. patent 9,469,851, then two different assignees would hold a patent to the claimed invention of U.S. patent 9,469,851, and thus improperly there would be possible harassment by multiple assignees.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA MARVICH whose telephone number is (571)272-0774.  The examiner can normally be reached on 6 am- 3 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARIA MARVICH/
Primary Examiner, Art Unit 1633